Citation Nr: 0309541	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, classified as status post anterior cruciate 
ligament reconstruction, left knee, assigned a 10 percent 
evaluation, and degenerative changes, left knee, assigned a 
10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  The Board previously reviewed this 
matter in November 2001, at which time, the Board remanded 
for further evidentiary development, specifically, a VA 
compensation and pension (C&P) physical examination.  A 
review of the record indicates that the requested development 
was accomplished in August 2002.


REMAND

The veteran submitted a statement, which was received at the 
RO in October 2002, and received at the Board in March 2003.  
The veteran included in his letter a copy of outpatient 
records.  Review of these records indicates that the 
treatment entries themselves are duplicative of records 
already on file; however, the magnetic resonance imaging 
(MRI) report is new and has not been reviewed by the agency 
of original jurisdiction.  In this regard, the Board notes 
that the veteran sent the correspondence directly to the RO 
in October 2002 and did not waive consideration by the agency 
of original jurisdiction.  Although a waiver was not required 
at the time that the RO forwarded the records to the Board, 
it is now required.  See Disabled American Veterans v. 
Secretary, Department of Veterans Affairs,  No. 02-7304, -
7305, -7316 (Fed. Cir. May 2003).

A medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  The veteran also stated that the symptoms of his 
left knee disorder have continued to worsen.  The statutory 
duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of the disability, and accounts for its 
history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995); Seals v. Brown, 8 
Vet. App. 291, 295 (1995); Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995).  As the veteran has alleged worsening 
symptoms since the last examination and new medical records 
have been submitted that were not considered in the previous 
examination, the Board finds that a new examination is 
warranted.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for the service-
connected left knee disorder.  Any 
medical records other than those now on 
file pertaining to treatment of the 
service-connected status post anterior 
cruciate ligament reconstruction, left 
knee and degenerative changes, left knee 
should be obtained and associated with 
the claims folder. 

3.  Thereafter, the veteran should be 
scheduled for an orthopedic examination 
to determine the current degree of 
disability associated with his service-
connected left knee disorder.   
 
(i) The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his status post 
anterior cruciate ligament 
reconstruction, left knee and 
degenerative changes, left knee and 
offer an opinion as to whether there is 
adequate pathology present to support 
each of the veteran's subjective 
complaints and the level of each 
complaint, including pain 
 
(ii) The examiner should determine 
whether the veteran's status post 
anterior cruciate ligament 
reconstruction, left knee and 
degenerative changes, left knee causes 
weakened movement, instability, excess 
fatigability, and incoordination, and if 
so, the examiner should comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil 
occupation.

(iii) The examiner should provide a 
rationale for any opinions expressed as 
to the nature and severity of the 
veteran's service-connected status post 
anterior cruciate ligament 
reconstruction, left knee and 
degenerative changes, left knee.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased rating for a 
left knee disability, classified as 
status post anterior cruciate ligament 
reconstruction, left knee, assigned a 10 
percent evaluation, and for degenerative 
changes, left knee, assigned a 10 percent 
evaluation.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


